UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): May 10, 2011 SYSTEMAX INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-13792 (Commission File Number) 11-3262067 (IRS Employer Identification No.) 11 Harbor Park Drive Port Washington, New York 11050 (Address of principal executive offices) (516) 608-7000 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01 Results of Operations and Financial Condition A press release regarding the first quarter, ended March 31, 2011 financial results was issued by the Company on May 10, 2011, a copy of which is filed as an exhibit. Item 9.01 Financial Statements and Exhibits (d) Exhibits Press Release of Systemax Inc., dated May 10, 2011, regarding financial results for the first quarter ended March 31, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SYSTEMAX INC. By: /s/ Curt Rush Name:Curt Rush Title: General Counsel and Secretary Date:May 10, 2011 Exhibit Index Press Release of Systemax Inc., dated May 10, 2011, regarding financial results for the first quarter ended March 31, 2011.
